Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed August 31, 2020.

3.	Claims 1, 10, and 20 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed August 31, 2020.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “one or more memories storing a service function object store for storing digital data for instantiation as a plurality of service function objects by the processor, each service function object being a digital representation of a service function and comprising one or more service attributes and one or more service function links for linking each service function object to at least one other service function object the digital representation comprising an instantiation of said digital data by said processor, each service function comprising an IT component that is a device, function, service, or application, or a combination 
Similarly, the prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “storing, in a service function object store in said one or more memories, digital data for instantiation as a plurality of service function objects by said processor, each service function object being a digital representation of a service function, each said service function comprising an IT component that is a device, function, service, or application, or a combination thereof that is controlled or monitored by the server-based IT management system via network communication, and each said service function object comprising one or more service attributes; associating one or more service function links between at least one of the service function objects, wherein each service function link is associated with a service-loss impact value providing an indicator of a level of service-loss impact on the functionality of each service function linked thereto upon a reduction in functionality of the service function as determined from a grade of functionality associated therewith; receiving digital information over a network comprising an indicator of the grade of functionality for each service function via said network communications interface bus; and 
Neither Batz, Mayor, Wnuk, nor any prior art of record, alone or in combination disclose, teach or suggest the newly amended limitation “storing a service function object store for storing digital data for instantiation as a plurality of service function objects by the processor, each service function object being a digital representation of a service function and comprising one or more service attributes and one or more service function links for linking each service function object to at least one other service function object the digital representation comprising an instantiation of said digital data by said processor, each service function comprising an IT component that is a device, function, service, or application, or a combination thereof and which is controlled or monitored by the server-based IT management system via network communication”, “receiving… digital information comprising an indicator of a grade of functionality”, “wherein each service function link is associated with a service-loss impact”, and automatically determining an operability of a service function “upon the reduction of functionality of any one or more other service functions based on direct or indirect linkages between service functions” and “the respective service-loss impact value”.  For at least these reasons above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 27, 2021